         Case 1:20-mc-00199-JGK-OTW Document 45 Filed 07/20/20 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                               :
                                               :
In re Application of Vale S.A., Vale Holdings  :                      20-mc-199 (JGK) (OTW)
B.V., and Vale International S.A. for an Order :
Pursuant to 28 U.S.C. § 1782 to Conduct        :                      ORDER GRANTING EX PARTE
Discovery for Use in Foreign Proceedings       :                      APPLICATION TO CONDUCT
                                               :                      DISCOVERY FOR USE IN FOREIGN
                                               :                      PROCEEDINGS PURSUANT TO 28
                                               :                      U.S.C. § 1782
                                               :

-------------------------------------------------------------x

          ONA T. WANG, United States Magistrate Judge:

    I.        Introduction

          On April 24, 2020, Vale S.A., Vale Holdings B.V., and Vale International S.A. (collectively,

“Vale”) submitted an Ex Parte Application for an Order Pursuant to 28 U.S.C. § 1782 to Conduct

Discovery for Use in Foreign Proceedings (together with all supporting papers, the

“Application”). The Application seeks discovery from several entities and individuals1 which are

alleged to have received funds derived from a scheme involving mining rights to a large iron

mountain located in the Republic of Guinea. The discovery is to be used in proceedings pending


1
 The entities and individuals can be generally divided into two groups associated with separate joint ventures
entered into with Beny Steinmetz, a defendant in the foreign proceeding. The first group is alleged to be
associated with Ziel Feldman, the founder and principal of HFZ Capital Group. These individuals and entities are:
HFZ Capital Group LLC, Ziel Feldman, Helene Feldman, Feldman Family 2007 Trust, Nir Meir, John Shannon,
Kenneth Henderson, Bryan Cave Leighton Paisner LLP, Chatsworth Realty 340 LLC, HFZ 344 West 72nd Street
Owner LLC, Chatsworth Realty Corp., 215 Chrystie LLC, HFZ 40 Broad Street LLC, HFZ Highline Property Owner LLC,
HFZ Highline Retail Owner LLC, HFZ Highline LLC, HFZ 501West LLC, 20 West 40 Bryant Park Owner LLC, HFZ Bryant
Park Owner LLC, Tarpley Belnord Corp., Perfectus Real Estate Corp., HFZ 235 West 75th Street Owner LLC, HFZ 301
West 53rd Street Owner LLC, HFZ 88 Lexington Avenue Owner LLC, HFZ 90 Lexington Avenue Owner LLC, HFZ KIK
30th Street Owner LLC, HFZ West 30th Street Partners LLC, HFZ KIK 30th Street LLC, HFZ KIK 30th Street Mezzanine
LLC, 76 Eleventh Avenue Property Owner LLC, and Fine Arts NY LLC. The second group is alleged to be associated
with Aby Rosen, the founder of RFR Holding LLC. These individuals and entities are: RFR Holding LLC, Aby Rosen,
R&S Chrysler LLC, and RFR Realty LLC (the two groups collectively, “Respondents”).


                                                                 1
          Case 1:20-mc-00199-JGK-OTW Document 45 Filed 07/20/20 Page 2 of 9




in the United Kingdom (the “English Proceedings”) before the High Court of Justice, Business

and Property Courts of England and Wales, Commercial Court (QBD) (the “High Court”) against

parties2 that allegedly participated in fraudulently inducing Vale to invest in the mining project,

the rights to which were obtained through bribery and corruption and later cancelled by the

Guinean government. Vale alleges that its money was then used by Defendants to invest in real

estate in the United States via the Respondents.

           On May 13, 2020, respondent Fine Arts NY LLC (“Fine Arts”) filed an opposition to

Petitioner’s application. (ECF 15). On June 8, 2020, Nysco, a defendant in the High Court

proceedings, likewise opposed the Petitioners’ application. (ECF 25). On June 10, 2020,

respondents RFR Holding LLC, RFR Realty LLC, R&S Chrysler LLC, and Aby Rosen (collectively,

“RFR”) joined in Nysco’s opposition. (ECF 32).

           Having considered the application and related briefing, the Court finds that the

requirements of Section 1782 are met.

    II.       Background

           The application stems from claims that Defendants were behind a scheme to gain

valuable mining rights by bribing government officials in the Republic of Guinea, and

fraudulently induced Petitioner to pay $500 million to enter into a joint venture with Beny

Steinmetz Group Resources Limited (“BSGR”), and to invest an additional $746 million to

develop the mining concessions. (See ECF 2; ECF 3-36; ECF 3-37). Defendants are comprised of

Steinmetz, the founder and principal of BSGR; Nysco, which wholly owned BSGR; Balda, which



2
  The defendants in that proceeding are: Benjamin Steinmetz, Dag Lars Cramer, Marcus Struik, Asher Avidan,
Joseph Tchelet, David Clark, the Balda Foundation (“Balda”), and Nysco Management Corporation (“Nysco”)
(together, the “Defendants”).


                                                       2
      Case 1:20-mc-00199-JGK-OTW Document 45 Filed 07/20/20 Page 3 of 9




wholly owned Nysco; and other individual defendants who were senior executives of BSGR at

the time Vale’s payments were made. (ECF 2 at 10; ECF 3-37). Before entering into the

agreement, Vale had conducted substantial due diligence and required BSGR and Steinmetz to

certify that they did not engage in bribery. (ECF 2 at 7; ECF 3-36). BSGR, Steinmetz, and other

Defendants made repeated representations that the rights were legally acquired and “that

[BSGR] had not used any undisclosed consultants or intermediaries, and that it had disclosed all

material documents and information concerning the mining concessions.” (Id.) After a later

investigation revealed that the mining rights had been procured by bribery and corruption, the

Government of Guinea withdrew BSGR’s mining licenses in April 2014. (ECF 2 at 8; ECF 3-37).

       As a result of the withdrawal, Vale initiated arbitration against BSGR at the London

Court of International Arbitration (the “Arbitration”), claiming damages for fraudulent

misrepresentation, breach of warranty, and frustration. (ECF 2 at 8; ECF 3-36). In April 2019, the

arbitral tribunal found BSGR liable for the fraudulent conduct and awarded Vale more than $2

billion in damages, interests, and costs. (Id.) Shortly thereafter, Vale filed enforcement

proceedings in the United Kingdom and the United States, and its petitions in both countries

were granted. (ECF 2 at 8-9; ECF 3-38; ECF 3-39; ECF 3-40; ECF 3-41). Vale has been unable to

recover the full award. (ECF 2 at 9).

       In anticipation of formal proceedings, Vale filed an application in the High Court for a

worldwide freezing order against all Defendants in November 2019. (ECF 2 at 9). In December

2019, the application was granted. (ECF 3-42). In the subsequent formal proceedings that form

the basis for this application, Vale alleged that Defendants “each made fraudulent

misrepresentations and entered into a conspiracy for the purpose of inducing Vale to enter into



                                                 3
       Case 1:20-mc-00199-JGK-OTW Document 45 Filed 07/20/20 Page 4 of 9




the joint venture with BSGR.” (ECF 2 at 9-10; see also ECF 3-37). Vale seeks $1.264 billion in

damages plus interest in addition to making a proprietary claim under English law, which would

allow Vale to trace and recover the proceeds of the fraud received by Defendants. (ECF 2 at 10;

ECF 3-37). The proprietary claim alleges that each of the Defendants received a portion of the

$500 million payment made to BSGR. (ECF 3-37). Vale then filed the instant application here to

obtain discovery for use in that proceeding, alleging that Respondents may have received

proceeds of the fraud. (ECF 1). In May 2020, Nysco and Balda filed an application for summary

judgment in the High Court seeking dismissal of Vale’s proprietary claim. (ECF 26-2).

    III.     Discussion

             a. Legal Standard

       Under 28 U.S.C. § 1782, “[t]he district court of the district in which a person resides or is

found may order him to give his testimony or statement or to produce a document or other

thing for use in a proceeding in a foreign or international tribunal.” 3 Section 1782 has been

read to impose three statutory requirements:

       (1) that the person from whom discovery is sought reside (or be found) in the
       district of the district court to which the application is made, (2) that the discovery
       be for use in a proceeding before a foreign tribunal, and (3) that the application be
       made by a foreign or international tribunal or “any interested person.”

See In re Edelman, 295 F.3d 171, 175-76 (2d Cir. 2002) (emphasis in original) (quoting In re

Esses, 101 F.3d 873, 875 (2d Cir. 1996)). “Once a district court is assured that it has jurisdiction

over the petition, it ‘may grant discovery under § 1782 in its discretion.’” Kiobel v. Cravath,

Swaine & Moore LLP, 895 F.3d 238, 244 (2d Cir. 2018) (quoting Mees v. Buiter, 793 F.3d 291,


3
 A motion seeking discovery under §1782 is a non-dispositive motion under Federal Rule of Civil Procedure 72(b).
See In re Hulley Enterprises, Ltd., 358 F. Supp. 3d 331, 340-41 (S.D.N.Y. 2019) (collecting cases). Nor does a §1782
discovery request fall under the excepted motions listed in 28 U.S.C. § 636(b)(1)(A).


                                                          4
      Case 1:20-mc-00199-JGK-OTW Document 45 Filed 07/20/20 Page 5 of 9




297 (2d Cir. 2015)).

       The Supreme Court has outlined four factors that the district court should consider

when determining whether to exercise its discretion to grant §1782 discovery. Intel Corp. v.

Advanced Micro Devices, Inc., 542 U.S. 241, 264 (2004). A court should look at (1) whether the

target of discovery is a participant in the foreign proceeding, (2) the nature of the foreign

tribunal and its receptiveness to U.S. federal court assistance, (3) whether the application is

attempting to “circumvent foreign proof-gathering restrictions,” and (4) whether the request is

“unduly intrusive or burdensome.” See id. at 264-65.

           b. Statutory Requirements

       The parties do not dispute that the first and third statutory requirements of § 1782 are

met. Respondents reside or may be found in the Southern District of New York, and Vale is an

“interested person” within the meaning of § 1782 because they are party to the proceedings

pending in the High Court.

       As to requirement two, Respondent Fine Arts and Defendant Nysco assert that

Petitioner has not met the requirement that the discovery be “for use” in a foreign or

international tribunal. Determining whether this requirement is met requires the court to

“focus[] on two questions: (1) whether a foreign proceeding is adjudicative in nature; and (2)

when there is actually a foreign proceeding.” Euromepa, S.A. v. R. Esmerian, Inc., 154 F.3d 24,

27 (2d Cir. 1998). “The ‘for use’ requirement must be analyzed ‘according to the particular facts

of each case.’” In re Gorsoan Ltd., 435 F. Supp. 3d 589, 596-97 (S.D.N.Y. 2020) (citing In re

Accent Delight Int’l Ltd., 869 F.3d 121, 131 (2d Cir. 2017)). “The Court, however, need not

consider either the ‘discoverability’ or the ‘admissibility of [the requested] evidence in the



                                                 5
       Case 1:20-mc-00199-JGK-OTW Document 45 Filed 07/20/20 Page 6 of 9




foreign proceedings.’” Id. at 597 (citing Brandi-Dohrn v. IKB Deutsche Industriebank AG, 673

F.3d 76, 82 (2d Cir. 2012)). 4

         To satisfy the foreign proceeding use requirement of § 1782, Vale must establish that

the discovery is for (1) a foreign proceeding “within reasonable contemplation,” Intel, 542 U.S.

at 259, and (2) that the “foreign proceeding is adjudicative in nature,” Euromepa, 154 F.3d at

27. An adjudicative proceeding is one where a tribunal must “decide the ‘merits of the

dispute.’” Jiangsu Steamship Co. v. Success Superior Ltd., No. 14-cv-9997 (CM), 2015 WL

3439220, at *4 (S.D.N.Y. Feb. 5, 2015). Fine Arts asserts that Vale’s proprietary claim is an

“enforcement action,” and thus not adjudicative under Euromepa.5 (ECF 15 at 5, 12). The Court

disagrees.

         The proprietary claim is not seeking to enforce the arbitration award against BSGR.

Indeed, Vale’s applications for enforcement of the arbitral award – filed in both the SDNY and

the UK – have already been granted. (ECF 3-38; ECF 3-39; ECF 3-40; ECF 3-41). Further, the High

Court proceedings involve separate claims against a different set of defendants. (ECF 3-37). The

Arbitration involved claims against BSGR while the High Court case involves claims against

Steinmetz, Cramer, Struik, Avidan, Tchelet, Clark, the Balda Foundation, and Nysco, none of

which were parties to the Arbitration. (See ECF 3-36; ECF 3-37). Each of these parties is

currently contesting Vale’s claims in the High Court. Accordingly, as there has been no decision
4
  Nysco also argues that because the High Court may grant a pending summary judgment motion as to the
proprietary claim “the discovery sought in this Application cannot be used in the London Proceedings at this time
[and] it is possible that the evidence sought here may never be submitted before the London Court at all.” (ECF 25
at 16). Nysco cites no authority for the requirement that a dispositive motion in a foreign court must be resolved
before a § 1782 application may be granted, nor do principles of comity require this Court to hold a properly-filed
motion in abeyance until a decision abroad is rendered.
5
  Specifically, Fine Arts argues that that proceeding constitutes a “post-adjudicative foreign enforcement
proceeding[ ] . . . ‘where the merits of [the] controversy have already been decided by the foreign tribunal.’” (ECF
15 at 12-13) (citing In re MT BALTIC SOUL Produktentankschiff-Ahrtsgesellschaft mgH & Co. KG, 2015 WL 5824505,
at *2 (S.D.N.Y. Oct. 6, 2015) (further citations omitted)).


                                                         6
      Case 1:20-mc-00199-JGK-OTW Document 45 Filed 07/20/20 Page 7 of 9




on the liability of Defendants regarding either the fraud claims or the proprietary claim, and

thus no judgment concerning Defendants, the Court finds that the UK proceedings satisfy the

second requirement.

           c. Intel Factors

       As articulated above, before a §1782 application is granted, Petitioner must also satisfy

the discretionary factors laid out in Intel Corp. v. Advanced Micro Devices, Inc. The Court finds

that these factors weigh in favor of granting the Application.

       The first discretionary factor evaluates whether the discovery is sought from a party

within the foreign tribunal’s jurisdictional reach. See Intel, 542 U.S. at 264 (noting that if foreign

proceedings can order production, §1782 is not necessary). Here, the Respondents are not

parties to the UK proceedings and all reside or are found in the United States. Second, the High

Court would be receptive to this Court’s assistance and there is no evidence to the contrary.

See e.g., Intel, 542 U.S. at 262; In re Application of Gorsoan Ltd. & Gazprombank OJSC for an

Order Pursuant to 28 U.S.C. 1782 to Conduct Discovery for Use in a Foreign Proceeding, No. 13-

mc-397 (PGG), 2014 WL 7232262, at *7 (S.D.N.Y. Dec. 10, 2014); In re Application of Guy, No. M

19-96, 2004 WL 1857580, at *2, 4 (S.D.N.Y. Aug. 19, 2004). Third, the Application is not an

attempt to circumvent limitations on disclosure or discovery in the English proceedings.

       The fourth discretionary factor asks the Court to consider whether the discovery

requests are “unduly intrusive or burdensome.” Intel, 542 U.S. at 265. Under Rule 45 of the

Federal Rules of Civil Procedure, “[w]hether a subpoena imposes an ‘undue burden’ ‘depends

on such factors as relevance, the need of the party for the documents, the breadth of the

document, the time period covered by it, the particularity with which the documents are



                                                  7
      Case 1:20-mc-00199-JGK-OTW Document 45 Filed 07/20/20 Page 8 of 9




described and the burden imposed.’” Koch v. Pechota, No. 10-cv-9152, 2012 WL 4876784, at *3

(S.D.N.Y. Oct. 12, 2012) (quoting Night Hawk Ltd. v. Briarpatch Ltd., L.P., No. 03-cv-1382 (RWS),

2003 WL 23018833, at *8 (S.D.N.Y. Dec. 23, 2003) (citations and quotations omitted)).

       Fine Arts argues that the Application was made in bad faith and thus should be denied in

its entirety. (ECF 15 at 14-17). If an “application under section 1782 is made in bad faith . . . the

court is free to deny the application in toto[.]” Euromepa S.A. v. R. Esmerian, Inc., 51 F.3d 1095,

1101 n.6 (2d Cir. 1995). If “[a] request [] appears only marginally relevant to the foreign

proceeding[,] [this] may in certain cases suggest that the application ‘is made in bad faith [or]

for the purpose of harassment.’” Mees, 793 F.3d at 299 n.10. Fine Arts has not provided

sufficient evidence to demonstrate bad faith on the part of Vale. See In re Gorsoan Ltd., 435 F.

Supp. 3d at 603 (placing burden for proving bad faith on party opposing Section 1782

application) (citing In re Hansainvest Hanseatische Investment-GmbH, 364 F. Supp. 3d 243, 251

(S.D.N.Y. 2018)), appeal docketed, No. 20-678 (2d Cir. Feb. 21, 2020). Although it is not Vale’s

burden to demonstrate good faith, it has provided submissions sufficient to show relevance for

purposes of discovery. Therefore the Court is not concerned that the discovery is being sought

in bad faith. See also In re WinNet R CJSC, No. 16-mc-484 (DLC), 2017 WL 1373918, at *9

(S.D.N.Y. Apr. 13, 2017) (observing that courts exercise discretion to deny § 1782 applications

only in “unusual cases”). Moreover, Fine Arts may still challenge particular requests under Rule

26 et seq. of the Federal Rules of Civil Procedure and any local civil rules governing discovery,

although the Court strongly discourages further letter-writing campaigns.




                                                  8
      Case 1:20-mc-00199-JGK-OTW Document 45 Filed 07/20/20 Page 9 of 9




   IV.      Conclusion

         For the foregoing reasons, Petitioner’s discovery application pursuant to 28 U.S.C.

§ 1782 is GRANTED. Petitioner is hereby authorized to serve its proposed subpoenas by July 24,

2020, if it has not served them already. (See ECF 23). If any Respondent seeks to file a motion to

quash or a motion for a protective order, it must do so by July 31, 2020, and must follow this

Court’s Individual Practices in doing so.

         The Clerk of the Court is respectfully directed to close ECF 1. The Clerk is also directed to

close ECF 22 as moot pursuant to this decision.



         SO ORDERED.



                                                             s/ Ona T. Wang
Dated: July 20, 2020                                       Ona T. Wang
       New York, New York                                  United States Magistrate Judge




                                                   9
